1. Bill not sworn to. praying injunction and discovery under oath, held sufficient on demurrer.2. Statement of locality or place of business of a corporation not required.Hearing on-bill and demurrer. This was a bill filed by complainants for infringement of certain letters patent praying injunctions, both preliminary and final, and an account of profits and assessment of damages. Interrogatories were appended, to which an answer under oath was required. Defendants demurred because (11 the bill did not state where the corporation complainant was located, nor where it had any place of business; (2) the bill was not sworn to.Demurrer overruled.